 

 

Neen
Case 1:18-cv-00681-RJL Document 62 Filed 06/12/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

AARON RICH

Plaintiff,
No. 1:18-cv-00681-RJL
Vv. Hon. Richard J. Leon

EDWARD BUTOWSKY, FILED

MATTHEW COUCH, and ‘
AMERICA FIRST MEDIA, JUN 12 2019
Defendants.

 

 

Clerk, U.S. District & Bankruptey
Courts for the District of Columbia

 

ORDER TO SHOW CAUSE WHY NON-PARTY ROD WHEELER
SHOULD NOT BE HELD IN CONTEMPT FOR
FAILING TO COMPLY 19% bres, 45 SUBPOENA

(June

 

 

 

Having considered the Motion For Order To Show Cause Why Non-Party Rod
Wheeler Should Not Be Held In Contempt For Failing To Comply With Rule 45
Subpoena and the related memorandum, it is hereby

ORDERED that the Motion is GRANTED; and it is further

ORDERED, pursuant to the Court's authority under Federal Rule of Civil

Procedure 45(g), that Mr. Wheeler shall show cause in writing within 30 days

of this Order why he should not be held in contempt for failing to obey the Rule

45 subpoena;

SO ORDERED.

 

 
